IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STEVEN      R.    JOHNSON,              NOT FINAL UNTIL TIME EXPIRES TO
DENNIS R. DIX, JR., AND                 FILE MOTION FOR REHEARING AND
JASPER R. BURR, JR.,                    DISPOSITION THEREOF IF FILED

      Appellants,                       CASE NO. 1D14-2305

v.

FARM CREDIT OF FLORIDA,
ACA, FARM SUCCESSOR BY
MERGER TO FARM CREDIT
OF NORTH FLORIDA, ACA, AS
AGENT NOMINEE FOR ITSELF
AND ITS WHOLLY OWNED
SUBSIDIARY       FLORIDA
FEDERAL     LAND    BANK
ASSOCIATION, FLCA, AS
SUCCESSOR BY MERGER TO
FARM CREDIT OF NORTH
FLORIDA, FLCA, AND STATE
OF FLORIDA,

      Appellees.


_____________________________/

Opinion filed December 8, 2014.

An appeal from the Circuit Court for Clay County.
Dan Wilensky, Judge.

Steven R. Johnson, pro se, Appellant.

Edward Cole and Allison L. McElhaney of Akerman LLP, Jacksonville, for
Appellees.
PER CURIAM.

    AFFIRMED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.




                               2